Citation Nr: 0520760	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  03-36 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1983, and from February 1984 to February 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  Jurisdiction over the veteran's claim has 
since been transferred to the Atlanta, Georgia, RO.

In March 2005, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.

REMAND

In June 2005, the RO received additional evidence from the 
veteran.  This consisted of one military document and one 
post-service medical document.  The medical evidence shows a 
diagnosis of probable asbestosis.  This additional evidence 
was added to the veteran's claims file after it was certified 
to the Board.  However, no waiver was submitted to allow the 
Board to consider the evidence without first remanding the 
veteran's claim to the RO for initial review.  Therefore, 
since this evidence bears directly on the veteran's claim for 
service connection for asbestosis, the Board finds that a 
remand is necessary to afford the veteran proper due process 
as to this evidence.

In addition, the Board notes that the diagnoses in the 
veteran's claims file have been somewhat contradictory.  He 
has received a diagnosis of asbestosis from a private 
physician.  However, that physician did not review the 
veteran's claims file, and took the veteran's history of in-
service exposure to asbestos only from the veteran.  
Conversely, the VA examiner did not diagnose asbestosis.  
However, the examiner also did not address the contradictory 
diagnosis from the veteran's private physician and explain 
the reasons for their differing opinions.  Therfore, the 
Board finds that the veteran should be afforded an additional 
VA examination for his claimed asbestosis.

Finally, the veteran has indicated that he received recent 
treatment at a VA medical center in 2005.  No report as to 
that treatment is associated with the claims file.  
Therefore, the RO should obtain such evidence.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request all treatment records 
pertaining to the veteran from the Lake City, 
Florida, VA Medical Center from November 2003 to 
the present.  This evidence should be associated 
with the veteran's file.

2.  The veteran should be afforded a VA 
examination to evaluate the nature, severity, 
and etiology of the claimed lung disorder.  All 
pertinent clinical findings and the complete 
rationale for all opinions expressed should be 
set forth in a written report.

a.  The examiner should review all of the 
veteran's in-service and post-service medical 
records and history.  All necessary tests and 
studies should be conducted in order to 
render the diagnosis(es) of the claimed lung 
disorder(s), if any.

b.  Following an examination of the veteran 
and a review of his medical records and 
history, the examiner should render an 
opinion as to whether there is a pulmonary 
disorder present, and, if so, whether it is 
at least as likely as not (i.e., to at least 
a 50-50 degree of probability) that the 
currently claimed lung disorder is related to 
his Navy service, or whether such a 
relationship is unlikely (i.e., less than a 
50-50 probability).  Note:  The term "at 
least as likely as not" does not mean merely 
within the realm of medical possibility, but 
rather that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of causation as it is to 
find against it.

c.  If the etiology of the claimed lung 
disorder is attributed to multiple 
factors/events, the examiner should specify 
which symptoms/diagnoses are related to which 
factors/events.  It is requested that the 
examiner specifically address the treatment 
records and opinions given by Isabella 
Sharpe, M.D.; Herman Levy, M.D.; and the May 
2002 VA examiner.

d.  The RO must make the claims file 
available to the examiner, and the examiner 
should indicate in the examination report 
that the claims file was reviewed.  

3.  Thereafter, the RO should readjudicate the 
veteran's claim for service connection for 
asbestosis.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  The 
SSOC should contain notice of all relevant 
actions taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the February 2005 
SSOC.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).


